Citation Nr: 1343512	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1972 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for Hepatitis C. The issue of service connection for Hepatitis C was previously remanded in August 2012 for a Board hearing. 

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via video teleconference in Reno, Nevada in September 2013. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim. See 38 C.F.R. § 3.159.

Review of the record reveals that the Veteran was diagnosed with Hepatitis C in June 2007.  The Veteran contends that his Hepatitis C is due the use of dirty medical equipment during a surgical procedure and/or airgun injections received while on active duty with the Navy.

To support his claim for service connection, the Veteran offered credible testimony during a September 2013 Board hearing in which he denied having any body tattoos, use of intravenous drugs, multiple sexual partners, or the use of intravenous drugs.  He could not recall whether he had received any blood transfusions during service, but explained that he had scars from a surgical procedure performed during active duty resulting from going through a hatch and hitting his head during readiness and fire drills.  The Veteran reported that the medical instruments used to suture his wounds were dirty because it was onboard a ship.  The Veteran also credibly testified that he received a tetanus shot in his arm while in service.  He denied receiving any blood transfusions post-service. Additionally, the Veteran testified that he received airgun injections prior to enlistment into the Navy. 

Review of the Veteran's service treatment records reveals that the Veteran punctured his right foot in August 1980 and was given a tetanus shot in his left arm at that time.  Additionally, records show that the Veteran underwent a vasectomy procedure under local anesthesia in December 1981.  Review of the Veteran's VA treatment records reveals multiple notations of a risk for exposure for Hepatitis C "thought to be 2/2 [due to] needles in military."  Furthermore, the remainder of the Veteran's VA treatment records reveals numerous denials of any blood transfusions or any history of intravenous or intravenous drug usage.

Given this record, the Board finds that a VA medical opinion is necessary to clarify the relationship, if any, between his claimed hepatitis C and his military service.  During the Veteran's hearing before the undersigned, the possibility of obtaining a Veteran's Health Administration (VHA) medical opinion based only upon a review of the record was discussed.  However, upon reflection, the Board finds that it would be beneficial to have the Veteran present at an examination to discuss his medical history and potential risk factors with the opining medical professional.  Therefore, the Board finds that a medical examination must be obtained to determine whether there is any casual relationship between the Veteran's military service and his Hepatitis C disability. See McClendon v. Nicholson, 20 Vet. App. 70 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment and hospitalization records identified by the Veteran, pertaining to his Veteran's Hepatitis C disability.

2.  After the above medical records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination with respect to his claim for service connection for Hepatitis C.  After a review of the history of the Hepatitis C disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's Hepatitis C is causally related to an event, injury, or disease in service, to include his surgical procedure, tetanus shot, and/or his pre-enlistment airgun injections. 

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

A clear explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


